IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SAMMY GIBBS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3334

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 7, 2017.

An appeal from an order of the Circuit Court for Calhoun County.
Allen L. Register, Judge.

Sammy Gibbs, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

ROWE, KELSEY, and JAY, JJ., CONCUR.